United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Coleman, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2089
Issued: July 26, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 14, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ nonmerit decision dated July 30, 2009 denying his reconsideration
request on the grounds that it was not timely filed and failed to establish clear evidence of error.
Because more than one year has elapsed from the last merit decision dated May 13, 2008 to the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim on the
grounds that the reconsideration request was untimely filed and failed to establish clear evidence
of error.
FACTUAL HISTORY
On April 30, 2007 appellant, then a 49-year-old cook supervisor, filed an occupational
disease claim alleging lumbar degenerative disc disease aggravated by his work duties. He

stopped work on April 26, 2007. Appellant’s work duties involved lifting heavy boxes and sacks
of food items, pushing and pulling loaded pallets of food with a hydraulic floor jack, standing on
his feet in one spot for extended periods of time, participating in random searches of inmates,
which involved bending, stooping and squatting. He performed those duties up to 10 hours per
day, five days a week and extended out over a number of years. The Office accepted the claim
for an aggravation of preexisting degenerative disc disease at L4/5 and L5/S1. It also accepted
that appellant sustained an onset of a mixed anxiety state. Appellant was placed on the periodic
rolls for wage-loss compensation since April 26, 2007.
Appellant subsequently requested that an aggravation of his diabetes and hypertension
conditions be accepted as a consequence of his accepted stress condition.
By decision dated May 13, 2008, the Office denied appellant’s claim that his August 16,
2006 work injury aggravated his preexisting hypertension and diabetic conditions. It found that
the medical evidence was insufficient to establish that the claimed hypertension and diabetic
conditions were aggravated by medical conditions.
In a June 16, 2009 letter, appellant requested reconsideration of the Office’s May 13,
2008 decision. He submitted progress reports from Dr. Walter I. Choung, a Board-certified
orthopedic surgeon, dated May 29, 2008 to July 17, 2009. Dr. Choung listed an impression of
degenerative joint disease of the lumbar spine and chronic lower back pain. He opined that
appellant was totally disabled due to the lumbar degenerative joint disease. Dr. Choung noted
that appellant elected to proceed with a right hip replacement surgery scheduled for June 3, 2009.
Progress reports from Dr. Walter E. Afield, a Board-certified psychiatrist, dated from
July 8 to June 9, 2009 were also submitted. He noted that appellant had an epidural and
cortisone injection to the hip, which caused his sugars to go up to 300. Dr. Afield noted that
appellant had been seen since June 12, 2007 for chronic pain due to his lumbar discs, injury to
his left ankle and severe depression, all related to his job. He found that appellant was totally
disabled. Dr. Afield noted that appellant was on insulin and stated it was stress related.
In a June 15, 2009 progress note, Dr. Mark J. Knapp, a Board-certified internist, advised
that appellant’s diabetic medication had to be dramatically increased over the prior eight months
concurrent with the duration of his steroid injections. Appellant was placed on Actos in
October 2008 and needed to be placed on insulin in February 2009. Dr. Knapp stated, “[T]his
confirms that some of his problems with diabetes are attributed with his concurrent steroid
shots.” On June 29, 2009 Dr. Afield reviewed Dr. Knapp’s report. He advised that appellant’s
poor diabetes control had to do with the steroid injections to his neck, back and hip. Dr. Afield
noted that appellant was on insulin from 40 units a day to 85 units a day in two divided doses.
In an April 7, 2009 report, Dr. Murali M. Angirekula, a Board-certified anesthesiologist
and pain medicine specialist, advised that appellant received a series of nerve root injections with
some relief of his work-related low back pain. Since appellant’s hemoglobin blood sugars had
increased in response to the cortisone, his primary care physician put him on Novolin. For the
past one and a half months, this helped appellant’s blood sugar, which was well controlled.
Dr. Angirekula stated that, since appellant was on insulin, his blood sugars were better controlled
and it was expected that he would be able to tolerate the injections better. In a May 19, 2009

2

report, he noted appellant’s blood sugars were better controlled. A left L4-5 level transforaminal
nerve root injection and fluoroscopy was performed. On June 25, 2009 Dr. Angirekula indicated
that appellant wanted to wait on back surgery until his diabetes was better controlled and that his
blood sugars still went very high.
Appellant submitted copies of physical therapy reports, magnetic resonance imaging
(MRI) scan reports of the lumbar spine dated August 22, 2006 to June 26, 2009 and a March 20,
2009 total body bone scan of the lumbar spine.
By decision dated July 30, 2009, the Office denied appellant’s request for further review
of the merits of his claim on the grounds that it was untimely filed and failed to establish clear
evidence of error.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act1 does not entitle a claimant
to a review of an Office decision as a matter of right. This section vests the Office with
discretionary authority to determine whether it will review an award for or against
compensation.2 The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a).3 As one such limitation, the Office has stated that
it will not review a decision denying or terminating a benefit unless the application for review is
filed within one year of the date of that decision.4 The Board has found that the imposition of
this one-year limitation does not constitute an abuse of the discretionary authority granted the
Office under section 8128(a).5
The Office will reopen a claimant’s case for merit review, notwithstanding the one-year
filing limitation, if the claimant’s application for review shows clear evidence of error on the part
of the Office in its most recent merit decision. To establish clear evidence of error, a claimant
must submit evidence relevant to the issue that was decided by the Office. The evidence must be
positive, precise and explicit and must be manifested on its face that the Office committed an
error.6
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflicting medical opinion or establish a clear procedural error, but

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8128(a).

3

Annette Louise, 54 ECAB 783, 789-90 (2003).

4

20 C.F.R. § 10.607(a); see Alberta Dukes, 56 ECAB 247 (2005).

5

Sean C. Dockery, 56 ECAB 652 (2005); Mohamed Yunis, 46 ECAB 827, 829 (1995).

6

Id. at § 10.607(b); Fidel E. Perez, 48 ECAB 663, 665 (1997).

3

must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office’s decision.7
Evidence that does not raise a substantial question concerning the correctness of the
Office’s decision is insufficient to establish clear evidence of error.8 It is not enough merely to
show that the evidence could be construed so as to produce a contrary conclusion.9 This entails a
limited review by the Office of the evidence previously of record and whether the new evidence
demonstrates clear error on the part of the Office.10 The Board makes an independent
determination as to whether a claimant has submitted clear evidence of error on the part of the
Office.11
ANALYSIS
In its July 30, 2009 decision, the Office properly determined that appellant failed to file a
timely application for review. It issued the most recent merit decision on May 13, 2008 when
appellant’s claim for a material aggravation to preexisting hypertension and diabetes was denied.
Appellant’s June 16, 2009 request for reconsideration was more than one year after the
May 13, 2008 decision and was not timely filed.
The Board finds that appellant has not established clear evidence of error on the part of
the Office in the denial of his claim. The reports from Dr. Afield and Dr. Angirekula do not
establish that the Office clearly erred in its denial of his claim for an aggravation of preexisting
hypertension and diabetes. Dr. Afield noted that appellant had been seen since June 12, 2007 for
chronic lumbar pain, injury to his left ankle and severe depression all related to his job. He noted
that appellant was on insulin and stated it was stress related. Dr. Afield stated that appellant’s
poor diabetes control was related to the steroid injections to his neck, back and hip. On April 7,
2009 Dr. Angirekula noted that appellant had been receiving a series of nerve root injections
from his work-related low back pain, which radiated into his left lower extremity. Appellant’s
primary care physician put him on insulin as his blood sugar became high in response to the
cortisone. While the reports of Dr. Afield and Dr. Angirekula note that appellant was placed on
insulin after the steroid injections, they did not clearly explain how appellant’s preexisting
diabetic or hypertension conditions were aggravated by the accepted conditions. This evidence
does not raise a substantial question concerning the correctness of the Office’s decision. The
term “clear evidence of error” is intended to represent a difficult standard. The claimant must
present evidence which on its face shows that the Office made an error (for example, proof of a
miscalculation in a schedule award). The submission of a detailed well-rationalized medical

7

Annie L. Billingsley, 50 ECAB 210 (1998).

8

Jimmy L. Day, 48 ECAB 652 (1997).

9

Id.

10

Id.

11

Cresenciano Martinez, 51 ECAB 322 (2000); Thankamma Mathews, 44 ECAB 765,770 (1993).

4

report, which, if submitted before the denial was issued, would have created a conflict in medical
opinion requiring further development, is not clear evidence of error.12
On June 15, 2009 Dr. Knapp attributed appellant’s diabetic problems in part to steroid
injections. He did not adequately explain the causal connection between appellant’s diabetic
condition and the accepted lumbar degenerative disease. As noted, the submission of a detailed
well-rationalized medical report, which, if submitted before the denial was issued, would have
created a conflict in medical opinion requiring further development, is not clear evidence of
error.13 The Board finds that Dr. Knapp’s report is not sufficient to manifests on its face that the
Office committed an error by denying appellant’s claim.14 The reports of Dr. Choung are
insufficient to show that the Office committed clear error. He did not address the issue of
whether appellant’s preexisting hypertension or diabetic conditions were aggravated by the
accepted medical conditions. This evidence does not raise a substantial question concerning the
correctness of the Office’s decision.
The diagnostic studies do not constitute evidence relevant to the issue decided by the
Office. They do not address the causal relationship of the claimed hypertension and diabetic
conditions. The physical therapy reports are also insufficient to establish clear evidence of error
as it has no probative medical value.15
The Board finds that the evidence submitted by appellant does not raise a substantial
question as to the correctness of the Office’s prior decision.
On appeal, appellant contends that his prescribed treatment of cortisone injections caused
the secondary increase of his diabetes. He also questioned whether the Office properly
considered the evidence. As noted, the Office reviewed the evidence submitted in support of his
untimely request for reconsideration. It properly found that the evidence was insufficient to
establish clear error in the denial of his claim. It need not disprove appellant’s claim with regard
to conditions not accepted as being employment related.16
CONCLUSION
The Board finds that the Office properly determined that appellant’s untimely request for
reconsideration did not demonstrate clear evidence of error.

12

D.G., 59 ECAB ___ (Docket No. 08-137, issued April 14, 2008); Federal (FECA) Procedure Manual, Part 2 -Claims, Reconsiderations, Chapter 2.1602.3c (January 2004).
13

Id.

14

See D.D., 58 ECAB 206 (2006).

15

See A.C., 60 ECAB ___ (Docket No. 08-1453, issued November 18, 2008) (records from a physical therapist
do not constitute competent medical opinion in support of causal relation as a physical therapist is not a physician as
defined under the Act); 5 U.S.C. § 8101(2) (defines the term “physician” as used within the Act).
16

See Alice J. Tysinger, 51 ECAB 638, 646 (2000) (finding that appellant had the burden of proof to establish
that her condition was work related; the Office had no burden to disprove any such relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 26, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

